Case: 18-10434 Doc: 57 Filed: 07/20/20 Page: 1of1

FILED

JUL 2 0 2020

 
 
   

B 2100A (Form 2100A) (12/15) CLER AN Ea NEDGR

DISTRICT OF OKLAHOMA
EPUTY |

 

UNITED STATES BANKRUPTCY Cour’

Western District of Oklahoma ~

Alford J. Nichols
In re Roselle Nichols; aka Roselle Beck

 

, Case No. _18-10434

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111@). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced 1 in this evidence and notice.

U.S. Bank Trust National Association, as

 

 

Trustee of the Bungalow Series II! Trust LSF9 Master Participation Trust
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): ___ 25-1
should be sent: Amount of Claim: $104,472.52
c/o SN Servicing Corporation Date Claim Filed: 04/10/2018

323 Fifth Street
Eureka, CA 95501

Phone: 800.603.0836 Phone:
Last Four Digits of Acct #:__— 4830 Last Four Digits of Acct. #:__ 6965

 

 

Name and Address where transferee payments
should be sent (if different from above):

--Phone:_- : : > _7 7 oo -
Last Four Digits of of Acct #:

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

   
      

By: /s/ D. Anthony Sottile 4
Transferee/Transferee

Date: 07/16/2020

 

fe

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to S.years, or both. 18 U.S.C. §§ 152 & 3571.
